ORDER
1 The complainant, Oklahoma Bar Association (Bar Association), filed an application for an order of interim suspension on September 19, 2012. The complaint and request for suspension was based on the filing of a criminal information on September 18, 2012 charging the respondent, Lewis B. Moon (Moon/attorney), with impersonating a police officer and disturbing the peace.
12 Previous to the filing, the respondent, Lewis B. Moon (Moon/attorney), was before this Court in a disciplinary proceeding stemming from his alcohol-related misconduct. On the same day charges were filed in this matter, an opinion issued from this Court in which the attorney was disciplined for alcohol-related misconduct including: multiple incidences of operating a motor vehicle while under the influence; impersonating a law enforcement officer; attempting to influence government officials through coercion; and placing bodily fluids upon a government employee. With the promulgation of State ex rel. Oklahoma Bar Ass'n v. Moon, 2012 OK 77, - P.3d --, the attorney was publicly censured and a deferred suspension period of two years and one day was imposed. During the period of suspension, Moon was ordered to: refrain from any and all use of aleohol or mind-altering substances; not partake of any illegal drugs; maintain participation in Aleo-holics Anonymous, attending weekly meetings; sign and comply with conditions of a contract with Lawyers Helping Lawyers; complete any outpatient treatment program in which he was enrolled; waive all questions of confidentiality permitting notification to the General Counsel of the Oklahoma Bar Association of any default in terms of probation or deferred suspension; and pay costs of $1,459.55.
T3 To date, no application for rehearing has been filed to the opinion. Nevertheless, Moon did file a timely objection to the Bar Association's Application for Immediate Interim Suspension on October 8, 2012. Therefore, pursuant to Rule 6.2A(2)(b), Rules Governing Disciplinary Proceedings, 5 0.8.2011, Ch. 1, App. 1-A, we determine that:
a) The cause is hereby referred to the Professional Responsibility Tribunal for a hearing at the earliest possible time and without appreciable delay.
b) We note that although the incident here occurred after the hearing before the Professional Responsibility Tribunal was conducted in State ex rel. Oklo-homa Bar Ass'n v. Moon, 2012 OK T7, -- P.3d --, it also preceded the filing of the trial panel report and the briefs in the cause. Therefore, in addition to inquiries related to the charges filed, the Professional Responsibility Tribunal shall inquire of both the Bar Association and of the attorney why the Court was not notified of the incident leading to the filing of criminal charges related to the cause currently before the Court while the former disciplinary proceeding was pending.
114 IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED THAT: the instant cause is referred to the Professional Responsibility Tribunal for immediate hearing at which inquiries shall be made of the Bar Association and the attorney concerning why information relating to the incident were not reported to the Court during the pen-dency of prior disciplinary proceedings.
T5 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 15TH DAY OF OCTOBER, 2012.
TAYLOR, C.J., COLBERT, V.C.J., KAUGER, WATT, WINCHESTER, REIF, GURICH, JJ., concur.
COMBS, J., concurs in result.